DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
By the context of instant paras. 27-34, it appears that Figures 4, 5A, 5B, 6A, 6B, and 6C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. Please advise. 
See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For instance: 
Claims 1, 5, and 6, recite a “biasing means for applying a rotational biasing force”, which is interpreted as a “tension spring” or equivalents by instant para. 60. 
Claims 5-7 recite a “switching means for switching”, which is interpreted as solenoid actuator 163B by para. 57, or equivalents by para. 58. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 recites, a “driving force transmitting mechanism configured to transmit”, which is interpreted as a “belt”, “chain”, “gear”, or equivalents by instant para. 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Ham (EP 1726412).
Regarding the following claims, Van Ham discloses: 
1. A joint structure for a robot, the joint structure comprising: a joint portion (joint about axis 4) including a first part (joint of 1 about axis 4) coupled to a main body side link (1) and a second part (joint of 2 about axis 4) coupled to a distal side link (2); a driving force transmitting mechanism (21) configured to transmit, to the joint portion (via 6), a rotational driving force causing relative rotation of the second part with respect to the first part (10 drives relative rotation of 1, 2 via 20, 21, and 6) and rotation of the distal side link (2) relative to the main body side link (1); and biasing means (6) for applying a rotational biasing force coaxial (i.e., spring 6 introduces a torque to 21) with the relative rotation (about axis 4) to the second part (joint of 2), wherein the rotational biasing force (via 6) counters gravity acting on the distal side link when the distal side link constitutes a cantilever having the joint portion as a fulcrum.

    PNG
    media_image1.png
    624
    1351
    media_image1.png
    Greyscale

3. The joint structure for a robot according to claim 1, wherein the distal side link (2) is included in a leg portion of the robot (para. 37), and the rotational biasing force prevents a change in a position of a backlash in the joint portion (joint about axis 4) when a transition is made between a first state in which the distal side link (2) does not constitute the cantilever and a second state in which the distal side link (2) constitutes the cantilever (functional limitation is met by the structure insomuch as the motion is driven through tension of spring 6) during bipedal walking operation of the robot (para. 37).
4. The joint structure for a robot according to claim 1, wherein the distal side link (2) is included in an arm portion of the robot (para. 38), and the rotational biasing force prevents a change in a position of a backlash in the joint portion (joint about axis 4) when an orientation of the distal side link (2) constituting the cantilever with respect to a gravitational direction changes (functional limitation is met by the structure insomuch as the motion is driven through tension of spring 6).
5. The joint structure for a robot according to claim 1, further comprising: switching means (12) for switching between a first state (i.e., the state where 12 controls 6 to apply torque) in which the biasing means (6) applies the rotational biasing force to the second part and a second state (i.e., the state where 12 controls 6 to not apply torque) in which the biasing means (6) does not apply the rotational biasing force to the second part.
6. The joint structure for a robot according to claim 5, wherein the biasing means (6) includes an elastic body, and the switching means (12) includes a mechanism of expanding or contracting the elastic body.
7. The joint structure for a robot according to claim 5, wherein the switching means (12) selects the first state in a critical situation in operation of the robot, and selects the second state in other situations (adaptable compliance, para. 38).
9. (New) The joint structure for a robot according to claim 1, wherein the biasing means (6) is a tension spring with one end coupled (i.e., indirectly coupled via 21, 20, 10) to the main body side link (1) and the other end coupled (either via 16 or via 13, 12) to the distal side link (2).

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hitachi (JPS6034286).
Regarding the following claims, Hitachi discloses: 
1. (Currently Amended) A joint structure for a robot, the joint structure comprising: a joint portion including a first part (fixed plate 21) coupled to (fig. 3) a main body side link (15) and a second part (20) coupled to (shaft 11 rotates with arm 10 and plate 20 rotates integrally with 11 in direction B) a distal side link (10); a driving force transmitting mechanism (16) configured to transmit, to the joint portion, a rotational driving force causing relative rotation of the second part (20) with respect to the first part (21) and rotation (B) of the distal side link (10) relative to the main body side link (15); and biasing means (19) for applying a rotational biasing force coaxial with (figs. 3-4) the relative rotation to the second part (20), wherein the rotational biasing force counters gravity acting on the distal side link (10) when the distal side link constitutes a cantilever having the joint portion as a fulcrum. 

    PNG
    media_image2.png
    478
    414
    media_image2.png
    Greyscale

5. (Previously Presented) The joint structure for a robot according to claim 1, further comprising: switching means (i.e., structure of 17, which includes 24 and 25, as shown in fig. 4, which is considered to be functionally equivalent structure to the disclosed solenoid insomuch as the force of the spring 19 is not constantly applied to the joint, but rather is “switched” off and on at a predetermined point in the motion of the system) for switching between a first state (i.e., motion in direction B from the point shown in fig. 4) in which the biasing means (19) applies the rotational biasing force to the second part (20) and a second state (i.e., motion in direction A from the point shown in fig. 4) in which the biasing means (19) does not apply the rotational biasing force (i.e., 18 applies force in direction A from the point shown in fig. 4 and 19 does not) to the second part (20).  
6. (Original) The joint structure for a robot according to claim 5, wherein the biasing means (19) includes an elastic body (i.e., spring 19), and the switching means (i.e., structure of 17 as shown in fig. 4) includes a mechanism (24, 25) of expanding or contracting the elastic body (19).  
7. (Previously Presented) The joint structure for a robot according to claim 5, wherein the switching means (i.e., structure of 17 as shown in fig. 4) selects the first state (i.e., engagement of spring 19) in a critical situation in operation of the robot (i.e., motion in direction B from the orientation as shown in fig. 4), and selects the second state (i.e., engagement of spring 18) in other situations (i.e., motion in direction A from the orientation as shown in fig. 4).  
8. (New) The joint structure for a robot according to claim 1, wherein the first (21) and second (20) parts are concentric cylindrical bodies (fig. 4) wherein one of the first and second parts rotates coaxially inside the other part (fig. 4).  
9. (New) The joint structure for a robot according to claim 1, wherein the biasing means (19) is a tension spring with one end coupled (via 21) to the main body side link (15) and the other end coupled (via 20) to the distal side link (10).

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive. 
The thrust of Applicant’s arguments (Remarks, pages 5-6) is that Van Ham does not disclose the amended claim limitations because Van Ham’s actuator 10 “does not cause rotation of the second body 2 … relative to the first body” (Remarks, page 5, next-to-last paragraph). This is not persuasive. The actuator 10 in each embodiment of Van Ham causes respective rotation of the bodies 1, 2 via the tension with spring 6; and the tension of spring 6 is controlled independently of the motion of the system via actuator 12 (see, e.g., Van Ham, para. 25). 
Applicant’s arguments with respect to Kakebayashi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kiryu et al. (GB 2114536) shows, in fig. 4, an actuator 15 which drives belt 10 to control motion of a robotic arm; and shows spring 14 fixed between a main body 2 and a sprocket 9 of upper arm 4 in order to oppose gravity acting on the arm (abstract). 

    PNG
    media_image3.png
    590
    714
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658